Order of Supreme Court, New York County, entered September 13, 1972,' denying plaintiff summary judgment and denying class action status to the complaint, but permitting plaintiff to proceed individually, unanimously affirmed, without costs and without disbursements. Plaintiff is a retired member of the New York City Employees’ Retirement System. There was a delay between the time of retirement and the time she received the full amount of her retirement allowance, and the issue is whether the System" is liable for interest on the delayed payment. She retired in October, 1969, received interim monthly payments from November, 1969 to" June, 1970, and in July, 1970 received a lump sum payment for the difference between the interim allowance and the amount actually due. At the rate of 3% provided *607under section 3-a of "the General Municipal Law, plaintiff would be entitled . to interest of $11.72, if successful. In opposition to" the plaintiff’s motion for Summary judgment, the System contends that with the' .recent pension legislotion, the need for proper calculations, and the uneven flow of applications for benefits, some delay is unavoidable.. While it is" a matter of common knowledge that the New York City Employees’ Retirement System is unresponsive to employee inquiry and does not function at a high degree of efficiency, we agree with Special Term that a class action is not. warranted, and that. an issue of fact is raised as to whether there was other .than the normal and proper delay in calculating the final payments to be made. Concur — Stevens,1' P. J„ Nunez, Kupferman, Steuer and Tilzer, JJ.: